DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Lin (US20150300525).
With respect to claim 1 Lin discloses An apparatus body (135 in figure 3) comprising:
A noise attenuator (136) having a fluid passageway between an inlet and an outlet ;
A support rod (156 in figure 3) extending along a central axis of the fluid passageway; and 
A plate (comprised of elements 207 and 208) coupled to the support rod and disposed in the fluid passageway, the plate being curved such that a concave side of the plate faces the inlet.
With respect to claim 2 Lin further discloses wherein the rod extends through an opening of the support rod (see figure 3).
With respect to claim 3 Lin further discloses wherein the support rod is threaded (see at least threaded connection to nut 215) including a fastener threadably coupled to the support rod to retain the plate in the fluid passageway (again see 215).
With respect to claim 4 Lin further discloses wherein an arc length along a cross section of the plate is greater than a diameter of the fluid passageway (see how the length of the combination of the 
With respect to claim 5 Lin further discloses wherein the plate is a first plate and further including a second plate (unnumbered but present in figure 3) coupled to the support rod and disposed in the fluid passageway, the second plate spaced apart from the first plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 6-11,14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US20150300525) in view of Franco (US4203503).
With respect to claim 6 Lin discloses the invention as claimed except expressly wherein the second plate is curved such that a concave side of the second plate faces the inlet.
Franco discloses (see figures) the use of multiple curves plates such that the concave sides of the curved plates face the inlet side.
It would have been obvious to combine the teachings of Franco to have multiple concave faces of multiple plates face the inlet of the device in conjunction with the single concave facing plate of Lin. This would allow for additional sound reduction by increasing the amount of plate surface impinged by the gaseous flow.
With respect to claim 7 Lin as modified further discloses wherein the first plate has a first diameter and the second plate has a second diameter and the second diameter is larger than the first diameter (see figure 3).

With respect to claim 9 Lin as modified further discloses wherein the first and second plates are disposed within a tapered portion of the fluid passageway that expands from the inlet to the outlet (see figure 3 of Lin).
With respect to claim 10 Lin as modified further discloses a third plate. While not disclosing a fourth plate this would constitute only a duplication of the parts of Lin. It would have been obvious to duplicate the plates to arrive at a greater sound reduction. Further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 11 Lin discloses wherein the plates are perpendicular to the central axis of the fluid passageway, it would have been obvious to apply this to any and all plates.
With respect to claim 12 Lin discloses the provision of a mounting ledge (upstream of wall 208 locating a plate from moving into the tapered passage) it would have been obvious to apply such a teaching to mount any of the plates or on either side of the noise reducer.
With respect to claim 13 Lin disclose the provision of a cavity formed by parallel walls and a cylindrical wall joining the two. This provision would have been obvious to apply to the third and fourth walls. The chamber is further taught by Lin to be filled with springs (paragraph 25). It would have been obvious to apply the teachings and rearrange and duplicate any of the taught elements of Lin.
With respect to claim 14 Lin as modified further discloses an apparatus comprising 
A first plate and a second plate (see figure 3 of Lin) to be disposed in a fluid passageway of the noise attenuator, the first and second plates being curved (as taught by Franco) such that concave sides of the first and second plates are to face an inlet of the fluid passageway and

With respect to claim 15 Lin as modified further discloses wherein a diameter of the second plate is larger than a diameter of the first plate (see Lin figure 3)
With respect to claim 16 Lin as modified further discloses wherein a first portion of the support rod near the first plate is threaded and a second portion of the support rod near the second plate is threaded (see nuts 215).
With respect to claim 17 Lin as modified further discloses a first fastener (215) threadably coupled to the first portion of the support rod on a downstream side of the first plate and a second fastener threadably coupled to the second portion of the support rod on a downstream side of the second plate.
With respect to claim 18 Lin as modified further discloses a third plate. While not disclosing a fourth plate this would constitute only a duplication of the parts of Lin. It would have been obvious to duplicate the plates to arrive at a greater sound reduction. Further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 19 Lin discloses the use of a cylindrical wall between two parallel plates to enclose a chamber. This would have been applicable to any of the walls of the silencing means. It further would have been obvious to rearrange and duplicate any of the members of Lin to arrive at any number of combinations, including that which is claimed.
With respect to claim 20 Lin further discloses the use of spring (see paragraph 25) to attenuate the noise of the flow and to place said springs into a chamber formed by parallel walls surrounded by a circular wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tecson (US9534725) (US20170205015)  discloses a noise attenuator; Mathius (US20180187816) discloses a noise attenuator; Baumann (US3665965) discloses an apparatus for reducing noise in flows; and Fuji (US3642095) discloses a muffler. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837